Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 includes the following limitation in lines 14-15: “…for communicating the water collection sump with an inner of the inner drum.” It is unclear if this limitation is attempting to claim communication with a specific inner portion such as an inner wall/bottom/top/side of the inner drum or communication with the interior of the inner drum generally. For examination purposes the latter has been assumed and that the limitation reads: ““…for communicating the water collection sump with an interior of the inner drum.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2484828B1) in view of Brooker et al. (US20150267156).
Regarding claim 1, Fumagalli teaches a drum washing machine (see abstract), comprising a machine body 2, a door body 4, an inner drum 5, and a water feeding device 7, 15, 28, 17, 39, 23, wherein the inner drum 5 is rotatably arranged in the machine body 2, and the inner drum 5 
Regarding claim 7, Fumagalli and Brooker et al. together teach the limitations of claim 1. Fumagalli teaches in figure 12 that the water feeding device 7, 15, 28, 17, 39, 23 comprises a water box 7; the first water feeding pipe 28 is communicated with the water box 7 through a first connection hose (see branched connection), and the second water feeding pipe 17 is communicated with the water collection sump 15 through a second connection hose 23.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2484828B1) in view of Brooker et al. (US20150267156) as applied to claim 1 and further in view of Sharrow (US20040231062).
Regarding claim 2, Fumagalli and Brooker et al. together teach the limitations of claim 1. Fumagalli teaches in figures 6 and 12 that the machine body 2 is provided with an opening corresponding to the input port of the inner drum 5. Fumagalli does not teach that the door body comprises an outer door and an inner door. Sharrow teaches a drum washing machine (see abstract) with an outer door 12 and an inner door 3, the inner door 3 being rotatably mounted on the outer door 12; the outer door 12 hermetically closes the opening in the machine body and the inner door 3 is hermetically connected with the inner drum 5, thereby allowing for the drum and cabinet to each have its own closure but able to be actuated together so as to create a user friendly system and ease of loading (see figures 1-6, paragraphs [0003], [0024]-[0026]). Since both Fumagalli and Sharrow teach drum washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the door body in the system by Fumagalli may be modified so as to comprise an inner and outer door that close the drum and the cabinet respectively but able to be actuated together and create a user friendly system with easy loading, as shown to be known and conventional by Sharrow. Since Fumagalli teaches that the water collection sump 15 is arranged at a top of the door body 4 that closes the machine body 2, it is readily apparent that in the modified system the water collection sump would be arranged at a top of the outer door. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

3 is rejected under 35 U.S.C. 103 as being unpatentable over Fumagalli (EP2484828B1) in view of Brooker et al. (US20150267156) and Sharrow (US20040231062) as applied to claim 2 and further in view of Byun et al. (US20070240456).
Regarding claim 3, Fumagalli, Sharrow and Brooker et al. together teach the limitations of claim 2. Fumagalli teaches in figure 12 that the door body 4 includes an outer door cover 20 covering the opening on the outside of the machine body 2, and an outer door body extending into the opening of the machine body 2 and that an outlet end of the first water feeding pipe 28 is located above the water collection sump 15. Fumagalli does not teach that a side wall of the top of the outer body is partially downwards sunken to form the water collection sump. Byun et al. teaches a drum washing machine (see abstract) and that a side wall of the top of the door body is partially downwards sunken to form the water collection sump 50, thereby allowing a user to pour detergent into the water collection sump and see the supply state of the detergent during the supply of water (see paragraphs [0042]-[0044], [0063] and figure 1). Since both Fumagalli and Byun et al. teach drum washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the water collection sump in the modified system by Fumagalli may be formed by a side wall of the top of the outer door body being downwardly sunken so as to allow the user to pour detergent into the water collection sump and see the supply state of the detergent, as shown to be known and conventional by Byun et al.

Allowable Subject Matter
Claims 4-6, 8-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Fumagalli (EP2484828B1). Fumagalli fails to teach/disclose all of the limitations of claims 4-6 and 8-15. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TINSAE B AYALEW/EXAMINER, Art Unit 1711